
	
		I
		111th CONGRESS
		2d Session
		H. R. 6065
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that certain Secret Service employees may
		  elect to transition to coverage under the District of Columbia Police and Fire
		  Fighter Retirement and Disability System.
	
	
		1.Short titleThis Act may be cited as the
			 United States Secret Service
			 Retirement Act of 2010.
		2.Retirement
			 treatment of certain Secret Service employees
			(a)DefinitionsIn
			 this Act:
				(1)BoardThe
			 term Board means the Federal Retirement Thrift Investment
			 Board.
				(2)Covered
			 employeeThe term covered employee means an
			 individual who—
					(A)was hired as a
			 member of the United States Secret Service Division or the United States Secret
			 Service Uniformed Division during the period beginning on January 1, 1984,
			 through December 31, 1986;
					(B)has actively
			 performed duties other than clerical for 10 or more years directly related to
			 the protection mission of the United States Secret Service described under
			 section 3056 of title 18, United States Code;
					(C)is serving as a
			 member of the United States Secret Service Division or the United States Secret
			 Service Uniformed Division (or any successor entity) on the date of enactment
			 of this Act;
					(D)is participating
			 in the Federal Employees Retirement System under subchapters II and III of
			 chapter 84 of title 5, United States Code on the date of enactment of this
			 Act;
					(E)has an amount in
			 the account of that individual in the Thrift Savings Fund that—
						(i)exceeds the
			 transition cost of that individual; and
						(ii)is
			 available for withdrawal (including availability after application of section
			 8435 of title 5, United States Code) immediately before filing an election
			 under subsection (d); and
						(F)files an election
			 to be a covered employee under subsection (d).
					(3)DC Retirement
			 SystemThe term DC Retirement System means the
			 District of Columbia Police and Firefighters Retirement and Disability System
			 administered under the provisions of law codified in chapter 7 of title 5 of
			 the District of Columbia Official Code.
				(4)Office of Pay
			 and Retirement ServicesThe term Office of Pay and
			 Retirement Services means the Office of Pay and Retirement Services of
			 the District of Columbia.
				(5)Transition
			 costsThe term transition costs means the amount
			 determined by the Office of Pay and Retirement Services under subsection (c)(1)
			 with respect to each individual described under subsection (a)(2) (A), (B),
			 (C), and (D).
				(b)Notifications
				(1)Initial
			 notificationNot later than 30 days after the date of enactment
			 of this Act, the United States Secret Service shall notify employees of the
			 United States Secret Service that individuals described under subsection (a)(2)
			 (A), (B), (C), (D), and (E) are qualified to file an election under subsection
			 (d).
				(2)Notification of
			 transition costsNot later than 15 days after the United States
			 Secret Service receives a determination from the Office of Pay and Retirement
			 Services of the transition costs of any employee, the United States Secret
			 Service shall notify that employee of—
					(A)the transition
			 costs of that employee; and
					(B)if the employee
			 files an election under subsection (d), the requirement of that employee (in
			 accordance with the regulations of the Board) to—
						(i)complete the
			 withdrawal forms; and
						(ii)provide for the
			 transfer of the transition costs from the account of that individual in the
			 Thrift Savings Fund.
						(c)Transition
			 costs
				(1)DeterminationsWith
			 respect to each individual described under subsection (a)(2) (A), (B), (C), and
			 (D), the Office of Pay and Retirement Services shall determine an amount equal
			 to—
					(A)the difference
			 between—
						(i)the amount that
			 the Federal Government will pay in annuity payments for that individual (if
			 that individual files an election under subsection (d)) under the DC Retirement
			 System during the 11-fiscal year period beginning with the fiscal year in which
			 this Act is enacted; and
						(ii)the amount that
			 the Federal Government would have paid (if this Act had not been enacted) in
			 annuity payments for that individual under chapter 84 of title 5, United States
			 Code, during the 11-fiscal year period beginning with the fiscal year in which
			 this Act is enacted;
						(B)the amount not
			 paid by the Federal Government and that individual (if that individual files an
			 election under subsection (d)) as contributions under title II of the Social
			 Security Act for that individual during the 11-fiscal year period beginning
			 with the fiscal year in which this Act is enacted as a result of the enactment
			 of this Act; and
					(C)the amount of
			 future loss in Federal tax revenues (if that individual files an election under
			 subsection (d)) resulting from a withdrawal made under subsection
			 (e)(2)(B)(ii)(I) based on, during the 11-fiscal year period beginning with the
			 fiscal year in which this Act is enacted—
						(i)the
			 amount in the account of that individual in the Thrift Savings Fund; and
						(ii)the
			 age and years of Federal service of that individual.
						(2)Transmission of
			 determinationsThe Office of Pay and Retirement Services shall
			 transmit the determinations made under this subsection to the United States
			 Secret Service, including with respect to each individual described under
			 subsection (a)(2) (A), (B), (C), and (D)—
					(A)the amount
			 described under paragraph (1)(A) of this subsection;
					(B)the amount
			 described under paragraph (1)(B) of this subsection; and
					(C)the amount
			 described under paragraph (1)(C) of this subsection.
					(3)Additional
			 resources
					(A)In
			 generalThe Office of Pay and Retirement Services may enter into
			 contracts as necessary to enable that Office to carry out activities under this
			 subsection.
					(B)Authorization of
			 appropriationsThere are authorized to be appropriated not to
			 exceed $75,000 to carry out this paragraph.
					(4)No payment by
			 the Federal GovernmentThe Federal Government shall not pay any
			 transition costs. Transition costs shall be covered by amounts in the accounts
			 in the Thrift Savings Fund of covered employees.
				(d)Election of
			 coverageNot later than 60 days after receiving notification
			 under subsection (b)(2), an individual described under subsection (a)(2) (A),
			 (B), (C), (D), and (E) may file an election with the United States Secret
			 Service to be a covered employee and to transition to the DC Retirement
			 System.
			(e)Retirement
			 coverage conversion
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, and in consultation with the Secretary of Homeland Security and the
			 Board, the Office of Personnel Management shall prescribe regulations to carry
			 out the responsibilities of the Federal Government under this Act. The
			 regulations prescribed under this paragraph shall provide for transition of
			 covered employees from the Federal Employees Retirement System to the Civil
			 Service Retirement System.
				(2)Treatment of
			 covered employees
					(A)Election of
			 coverage
						(i)In
			 generalAfter a covered employee files an election under
			 subsection (d), the covered employee shall be converted from the Federal
			 Employees Retirement System to the Civil Service Retirement System subject to
			 clause (ii).
						(ii)Coverage in DC
			 retirement system
							(I)In
			 general
								(aa)Application of
			 DC retirement systemExcept as provided under subclauses (III)
			 and (IV), the provisions of law codified in chapter 7 of title 5 of the
			 District of Columbia Official Code shall apply with respect to a covered
			 employee on the date on which the covered employee transitions to the Civil
			 Service Retirement System.
								(bb)Nonapplication
			 of FERS or CSRSA covered employee to whom this clause applies
			 shall not have coverage under the Federal Employees Retirement System or the
			 Civil Service Retirement System.
								(II)Authorization
			 for District of ColumbiaThe government of the District of
			 Columbia shall provide for the coverage of covered employees in the DC
			 Retirement System in accordance with this Act.
							(III)United States
			 Secret ServiceNotwithstanding subsection (b) of the Policemen
			 and Firemen's Retirement and Disability Act (section 5–703 of title 5 of the
			 District of Columbia Official Code), a covered employee who is a member of the
			 United States Secret Service Division shall be authorized to transfer all funds
			 to his credit in the Civil Service Retirement and Disability Fund continued by
			 sections 8331(5) and 8348 of title 5, United States Code, to the Contributions
			 for Annuity Benefits, United States Secret Service appropriations account of
			 the Department of Homeland Security and after the transfer of such funds the
			 salary of such member shall be subject to the same deductions for credit to the
			 Contributions for Annuity Benefits, United States Secret Service appropriations
			 account of the Department of Homeland Security as the deductions from salaries
			 of other members under the Policemen and Firemen's Retirement and Disability
			 Act (subchapter I of chapter 7 of title 5 of the District of Columbia Official
			 Code), and that member shall be entitled to the same benefits as the other
			 members to whom such Act applies.
							(IV)United States
			 Secret Service Uniformed DivisionIn the administration of this
			 clause, a covered employee who is a member of the United States Secret Service
			 Uniformed Division shall be authorized to transfer all funds to his credit in
			 the Civil Service Retirement and Disability Fund continued by sections 8331(5)
			 and 8348 of title 5, United States Code, to the Contributions for Annuity
			 Benefits, United States Secret Service appropriations account of the Department
			 of Homeland Security and after the transfer of such funds the salary of such
			 member shall be subject to the same deductions for credit to the Contributions
			 for Annuity Benefits, United States Secret Service appropriations account of
			 the Department of Homeland Security as the deductions from salaries of other
			 members under the Policemen and Firemen's Retirement and Disability Act
			 (subchapter I of chapter 7 of title 5 of the District of Columbia Official
			 Code), and that member shall be entitled to the same benefits as the other
			 members to whom such Act applies.
							(B)Thrift savings
			 plan
						(i)Treatment as
			 separation from Government employmentFor purposes of subchapter
			 III of chapter 84 of title 5, United States Code, a covered employee who is
			 converted under subparagraph (A) of this paragraph shall be treated as a
			 transferred employee who is separated from Government employment described
			 under section 8431 of that title.
						(ii)Withdrawal and
			 transfer from Thrift Savings account
							(I)In
			 generalSubject to section 8435 of title 5, United States Code, a
			 covered employee shall make a single withdrawal from the account of that
			 employee in the Thrift Savings Fund in an amount equal to the transition costs
			 of that employee for transfer by the Executive Director under subclause
			 (II).
							(II)Transfer and
			 depositThe Executive Director appointed under section 8474 of
			 title 5, United States Code, shall transfer from the amount of any withdrawal
			 made under subclause (I)—
								(aa)an
			 amount equal to the amount described under subsection (c)(1)(A) for deposit
			 into the Contributions for Annuity Benefits, United States Secret Service
			 appropriations account of the Department of Homeland Security;
								(bb)an
			 amount equal to the amount described under subsection (c)(1)(B) for deposit
			 into the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
			 Disability Insurance Trust Fund in such proportions as determined by the
			 Secretary of the Treasury; and
								(cc)an
			 amount equal to the amount described under subsection (c)(1)(C) for deposit
			 into the general fund of the United States Treasury.
								(III)Tax rollover
			 treatmentNotwithstanding section 8433(c) (2), (3), and (4) of
			 title 5, United States Code, any transfer made under subclause (II) shall be
			 treated as a direct transfer described under section 402(e)(6) of the Internal
			 Revenue Code of 1986.
							(C)Forfeiture of
			 Social Security benefits
						(i)ContributionsUpon
			 conversion into the Civil Service Retirement System, a covered employee shall
			 forfeit all contributions made for purposes of title II of the Social Security
			 Act on the basis of the covered employee's employment with the United States
			 Secret Service under sections 3101(a) and 3111(a) of the Internal Revenue Code
			 of 1986. All forfeited funds shall remain in the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as
			 applicable. Notwithstanding paragraphs (4) and (5) of section 205(c) of the
			 Social Security Act, the Commissioner of Social Security shall change or delete
			 any entry with respect to wages of a covered employee that are forfeited under
			 this clause.
						(ii)Benefits
							(I)In
			 generalNo individual shall be entitled to any benefit under
			 title II of the Social Security Act based on wages for which the contributions
			 were forfeited under clause (i).
							(II)No effect on
			 medicare benefitsNotwithstanding the forfeiture by a covered
			 employee under clause (i), such contributions shall continue to be treated as
			 having been made while performing medicare qualified government employment (as
			 defined in section 210(p) of the Social Security Act) for purposes of sections
			 226 and 226A of that Act.
							
